DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/7/19, wherein:
Claims 1-12 are currently pending;
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit; a first storage unit; a first selection unit, an output unit” (claims 1 and 10); a correction unit (claim 5); a display unit (claim 8); a second storage unit; a second selection unit (claim 9); an acquisition unit (claim 10); a first input unit; a second input unit; a third input unit; an output unit (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are ejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recite “accepting work piece information and mass information of a workpiece; simulating whether the workpiece can be held by the holding member or not based on the workpiece information; selecting, as a holding member candidate, the holding member determined to be able to hold the workpiece as a result of the simulation” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, “accepting, searching, simulating, selecting” in the context of this claim encompassed the user or a person receive the information about the workpiece (e.g. the size or dimension of the workpiece, how much the workpiece is weight, and based in the information of the workpiece. The person can manually determine what kind or type of robot hand or effector can be able to hold the work piece.  For example, if the person knows that the workpiece is weight 10 pounds, 
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using input unit; first selection unit for perform all the claimed steps of “accepting…; searching; simulating..; selecting….”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component (see Applicant’s publication figure 1, par. 0064).  Furthermore, receiving information and outputting information, are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-9, 11 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUKIYASU et al (JP2015100866A).  Herein after YUKIYASU.
As for independent claim 1, YUKIYASU discloses a device for outputting holding detection results comprising: an input unit for accepting workpiece information including outline information and mass information of a workpiece {see at least figure 1, input unit 4, page 3-4, pars. 3-5 of page 4, and paragraph 1 of page 4 and  page 5, paragraph 2 discloses e.g.  The design information input by the input unit 4 is a workpiece shape model that is a shape model of a workpiece to be picked up in bulk, workpiece model}; 
a first storage unit for storing plural pieces of holding member information related to a holding member for the workpiece installed in a robot {see at least figure , storage unit 1, page 3-4, pars. 3-5 of page 4, and paragraph 1 of page 4 and  page 5, paragraphs 3-4 discloses e.g.  a first hand shape model group which is a shape model 
a first selection unit {figure 1, simulation unit 1} for simulating whether the workpiece can be held by the holding member or not based on the workpiece information accepted at the input unit, and selecting, as a holding member candidate, the holding member determined to be able to hold the workpiece as a result of the simulation {see at least pages 2, paragraph 4-5, and page 4-page 6, figure 2 discloses a depth measurement simulation unit that simulates depth measurement of each point of the workpiece model with a sensor model to generate depth data consisting of depth information at each point, a hand shape model that models the shapes of a plurality of robot hands, and depth data And a hand selection unit that calculates the gripability of the workpiece model in the robot hand with respect to the shapes of the plurality of robot hands, and selects the shape of the robot hand based on the gripability}; 
and an output unit for outputting the holding member information of the holding member candidate selected by the first selection unit {see at least figure 1, 5,  page 3, paragraph 1 disclose e.g. is a view showing an example of display on a display unit in the robot simulation apparatus according to the first embodiment of the present invention. FIG. 5 is a view for explaining a gripping possible state of a robot hand in the robot simulation apparatus according to the first embodiment of the present invention}.
As for dep. claim 2, which discloses wherein the holding member is a suction pad, and the holding member candidate is a suction pad candidate {see YUKIYASU page 3, par 2; page 4 in par. 2}
As for dep. claim 3, which discloses wherein the holding member information of the suction pad candidate includes at least any of shape, material, and diameter of the suction pad, the number of suction pads, and a suction position of the suction pad relative to the workpiece {see YUKIYASU page 3, par 2; page 4 in par. 2}.
As for dep. claim 4, which discloses wherein the holding member information of the suction pad candidate further includes either a manufacturer of the suction pad or a manufacturer's model code {see YUKIYASU page 3, par 2; page 4 in par. 2, page 5, par. 6}.
As for dep. claim 5, which discloses wherein the holding member information of the suction pad candidate includes placement of the suction pad relative to the workpiece {see at least page 1-2}, the output unit superimposes an image representing the placement of the suction pad on an image representing the workpiece and displays the superimposed image on a display unit, and the device further comprises a correction input unit for accepting a correction instruction on the placement of the suction pad displayed on the display unit, and a correction unit for correcting the placement of the suction pad according to the correction instruction {see YUKIYASU at least figures 3-7; pages 3-5}.
As for dep. claims 6-7, which discloses wherein the outline information of the workpiece includes at least either a variation in workpiece height or allowance of a suction mark on the workpiece, wherein the outline information of the workpiece is roughness of the workpiece surface {see YUKIYASU  at least Figure 2, page 4, par. 4-6; page 6, pars. 1-3}. 
As for dep.claim 8, which discloses wherein the input unit accepts a vibration tolerance value of the workpiece, and the device further comprises a display unit for displaying the vibration tolerance value of the workpiece {see YUKIYASU at least figure 1, input unit 4, page 3-4, pars. 3-5 of page 4, and paragraph 1 of page 4 and page 5, paragraph 2.  Further, the information about tolerance value of workpiece is considered as non functional descriptive material because this information is merely input/receive and display without being used to alter to achieve the scope of the invention.  In the other words, this information is not being used for the simulation and selecting the particular holding member is not based on this information.  Therefore it is considered as non functional descriptive material and is given little patentable weight.  See MPEP 2111.05}.
As for dep. claim 9, which discloses a second storage unit for storing plural pieces of robot information related to the robot; and a second selection unit for selecting, as a robot candidate, robot information of the robot for holding the workpiece from among plural pieces of the robot information based on the workpiece information {see YUKIYASU at least figure, storage unit 1, page 3-4, pars. 3-5 of page 4, and paragraph 1 of page 4 and page 5, paragraphs 3-4}.
As for independent claim 10, which carries the similar limitation as the rejection 1 above.  Therefore, it is rejected for the same reason sets forth the rejected claim 1 as indicated above.  YUKIYASU further discloses an acquisition unit for searching the workpiece storage unit using the input retrieval information of the workpiece as a key to acquire workpiece information corresponding to the input workpiece as shown in pages 4, pars. 3-5. 
As for independent claim 12, which carries the similar limitation as the rejection 1 above.  Therefore, it is rejected for the same reason sets forth the rejected claim 1 as indicated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over YUKIYASU as applied to claim 10 above and further in view of TANAKA ET AL (US 2004/0199434).
As for dep. claim 11, YUKIYASU discloses claimed invention as indicated above except for where in the retrieval information includes barcode information, the device further comprises a barcode reading unit for reading barcode information of the workpiece, the input unit inputs, as the retrieval information, the barcode information of the workpiece read by the barcode reading unit, and the acquisition unit searches the workpiece storage unit using the input barcode information of the workpiece as a key to acquire workpiece information corresponding to the input workpiece.  However, TANAKA teach such this limitation at least in figures 1- 2, 9 and pars. 0047-0052, 0071-0075}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of YUKIYASU to include using the 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664